  Case 1:21-ap-01013-NWW          Doc 6 Filed 04/28/21 Entered 04/28/21 13:38:38               Desc
                                  Main Document   Page 1 of 2




SO ORDERED.
SIGNED this 28th day of April, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF TENNESSEE
                                    SOUTHERN DIVISION

   IN RE:                                       )       CASE NO. 21-10199-NWW
                                                )
   JANIS DIANE PIERCE,                          )
                                                )       CHAPTER 7 Proceeding
            Debtor.                             )
                                                )
                                                )       Adversary Proceeding No. 21-01013-NWW
   DOUGLAS R. JOHNSON,                          )
   Chapter 7 Trustee,                           )
                                                )
            Plaintiff,                          )
   v.                                           )
                                                )
   QUICKEN LOANS, LLC                           )
                                                )
         Defendant.                             )
   __________________________________           )

            ORDER GRANTING MOTION FOR ADMISSION PRO HAC VICE

            Monica K. Gilroy having moved for admission to appear in this action pro hac vice, and

   upon her certification that she is a member in good standing of the highest court of Georgia and a

   member in good standing of the U.S. District Court of Georgia, it is hereby



                                                    1
Case 1:21-ap-01013-NWW        Doc 6 Filed 04/28/21 Entered 04/28/21 13:38:38      Desc
                              Main Document   Page 2 of 2



            ORDERED that Monica K. Gilroy is admitted to practice, pro hac vice, in the

     above-referenced case.



     This ____ day of April, 2021.



                                        ________________________________________


                                        U.S. BANKRUPTCY COURT
                                        EASTERN DISTRICT OF TENNESSEE
                                        SOUTHERN DIVISION




                                           2
